Citation Nr: 1029342	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for traumatic arthritis of the left ankle, 
status post tendon repair.  

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine, from the initial 
grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1970 to November 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO which, in part, 
granted service connection for degenerative joint disease of the 
lumbar spine and left hip; rated 20 and 10 percent disabling, 
respectively, and denied an increase in the 20 percent evaluation 
assigned for the left ankle disability.  An RO hearing was held 
in February 2009, and a hearing at the RO before the undersigned 
member of the Board was held in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

Initially, the Board notes that a VA QTC examination of the 
disabilities currently on appeal was conducted in December 2009, 
and was associated with the claims file in January 2010.  
However, it does not appear that the Veteran's claim was 
addressed in light of the additional evidence obtained by the RO, 
as there was neither a subsequent adjudication nor a supplemental 
statement of the case (SSOC).  Therefore, on remand, the RO must 
provide the Veteran and his representative with an SSOC 
addressing the evidence relevant to the issues on appeal.  
38 C.F.R. § 19.31(b)(1).  

Additionally, at the Travel Board hearing in May 2010, the 
Veteran testified that his disabilities had worsened 
significantly since the December 2009 QTC examination.  He also 
testified that the examination report did not reflect the true 
extent of his symptoms or the difficulty he had performing the 
various movements, such as, putting his hands on his thighs to 
bend down and straighten up or the pain he was experiencing on 
range of motion studies.  Where a claimant asserts that the 
disability in question has increased in severity since the most 
recent rating examination, and additional examination is 
appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also 
VAOPGCPREC 11-95 (1995).  

Regarding the December 2009 QTC examination, the Board notes that 
the examiner indicated that there was additional limitation of 
joint function of the Veteran's lower back, left hip and ankle on 
repetitive movement due to pain.  However, he did not offer any 
assessment as to the extent of the functional limitation in terms 
of additional range of motion loss.  38 C.F.R. §§ 4.40, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the evidentiary record shows that the Veteran was 
awarded disability compensation from the Social Security 
Administration (SSA) in May 2009.  At the hearing in May 2010, 
the Veteran testified that the SSA grant was due, in part, to his 
service-connected disabilities.  

In this regard, the record shows that the RO initiated 
development of additional issues raised by the Veteran but not 
currently on appeal, and that it requested information from the 
SSA.  However, the claims file as currently constituted does not 
include any information or records from the SSA.  Therefore, on 
remand, the AMC should ensure that all records pertaining to the 
current issues on appeal, including any SSA records that may be 
included in a temporary file at the RO, are associated with the 
claims file.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the names 
and addresses of all medical care providers 
who treated him for his low back, left hip 
and left ankle disabilities since March 
2009.  After securing the necessary 
release, the AMC should attempt to obtain 
copies of all medical records from the 
identified treatment sources, including any 
VA treatment records not already of record, 
and associate them with the claims folder.  

2.  If the SSA administrative decision and 
associated medical records are not in a 
temporary file at RO, the AMC should 
attempt to obtain all records pertaining to 
the Veteran's award of Social Security 
disability benefits from the SSA, and 
associated them with the claims folder.  

3.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his low back, left hip and left 
ankle disabilities.  The claims folder must 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the examination report.  All 
appropriate testing should be undertaken in 
connection with this examination.  The 
examiner should provide an opinion as to 
the following:  

a.  Identify any neurological 
complaints or findings attributable to 
the low back disability, including 
whether there is any bowel or bladder 
impairment, and provide a written 
discussion of the degree of residual 
weakness or sensory disturbances, and 
how it impacts on motor function of 
the lumbar spine.  

b.  Indicate whether the Veteran has 
any incapacitating episodes and, if 
so, note the total duration of the 
episodes.  

c.  Note any limitation of motion in 
the low back, left hip, and left 
ankle.  The actual and normal ranges 
of motion should be listed for each 
joint.  

d.  Indicate whether the low back, 
left hip, or left ankle exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should 
be expressed in terms of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened movement 
or incoordination.  If that is not 
feasible, that should be explained. 

e.  Lastly, the examiner should 
express an opinion on whether pain in 
the lower back, left hip, or left 
ankle could significantly limit 
functional ability during flare-ups or 
when the joints are used repeatedly 
over a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  If the examiner is unable 
to make such a determination, it 
should be so indicated on the record.  

4.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  

5.  After the requested development has 
been completed, the AMC should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

